UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ X ] Non-accelerated filer[ ] Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of December 7, 2010 there were 31,131,967 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Balance Sheets as of October 31, 2010 and April 30, 2010 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Month ended October 31, 2010 and 2009(Unaudited) 4 Consolidated Statements of Cash Flow for the Three and six Months ended October 31, 2010 and 2009(Unaudited) 5 Notes to the Consolidated Financial Statements(Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II  OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 1B. Unresolved Staff Comments 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 34 Item 4. Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 35 Index to Exhibits 35 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF OCTOBER 31, 2, 2010 (Unaudited) October 31, 2010 April 30, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 9,334,794 $ 7,327,369 Accounts receivable 20,801,659 17,304,949 Prepaid and other current assets 15,355,908 22,670,529 Other receivables 8,616,589 7,956,069 Inventories 11,948,851 9,605,103 Total current assets 66,057,801 64,864,019 Property, plant, equipment, and mine development, net 52,251,621 37,387,194 Construction-in-progress 27,713,441 17,211,093 Intangible assets, net 1,186,610 1,298,469 Long term receivable 1,260,478 1,259,151 Related party notes receivable 7,107,929 7,141,800 Total non-current assets 89,520,079 64,297,707 TOTAL ASSETS $ 155,577,880 $ 129,161,726 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Bank loans - current $ 2,196,000 $ - Accounts payable 4,414,609 1,995,513 Accrued and other liabilities 803,254 1,225,294 Other payables 5,781,431 15,344,920 Taxes payable 15,165,941 10,387,265 Customer deposits 2,634,730 3,937,770 Total current liabilities 30,995,965 32,890,762 LONG-TERM LIABILITIES Bank loans  non current 588,431 4,146,950 Long-term payable 800,000 800,000 Asset retirement obligation 1,249,363 507,279 Total long-term liabilities 2,637,794 5,454,229 Total Liabilities 33,633,759 38,344,991 Commitments and contingencies EQUITY: STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 120,000,000 shares authorized: 30,223,749 issued and outstanding at October 31, 2010, and 28,791,735 and 28,391,735 shares issued and outstanding at April 30, 2010, respectively 30,223 28,792 Additional paid-in capital 37,939,681 32,781,365 Deferred stock compensation (1,753,000) - Accumulated other comprehensive income 3,359,331 699,755 Retained Earnings 67,107,903 45,108,530 Treasury stock (400,000 shares) (396,000) (396,000) Total stockholders' equity 106,288,138 78,222,442 Non-controlling interest 15,655,983 12,594,293 Total equity 121,944,121 90,816,735 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 155,577,880 $ 129,161,726 The accompanying notes are an integral part of these consolidated financial statements. 3 L & L ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31,2 (Unaudited) For the Three Months Ended October 31, For the Six Months Ended October 31, NET REVENUES $ $ 24,482,676 $ $ 37,227,726 COST OF REVENUES 11,809,412 18,494,051 GROSS PROFIT 12,673,264 18,733,675 OPERATING COSTS AND EXPENSES: Salaries & wages  selling, general and administrative 1,592,617 1,920,565 Selling, general and administrative expenses, excluding salaries and wages 1,930,986 2,756,924 Total operating expenses 3,523,603 4,677,489 INCOME FROM OPERATIONS 9,149,661 14,056,186 OTHER INCOME (EXPENSE): Interest expense Other (expense) income 528,697 629,055 Total other (expense) income 498,993 595,753 INCOME BEFORE PROVISON FOR INCOME TAXES 14,734,555 9,648,654 14,651,939 LESS PROVISION FOR INCOME TAXES 814,764 1,167,398 NET INCOME Net income attributable to non-controlling interests 1,887,109 3,843,631 Net income attributable to the Company NET INCOME OTHER COMPREHENSIVE INCOME: Foreign currency translation gain( loss) 0 COMPREHENSIVE INCOME $ Comprehensive income attributable to non-controlling interests $ 1,667,492 $ 1,887,109 $ 3,061,690 $ 3,843,631 Comprehensive income attributable to the Company 12,681,602 6,946,781 24,658,949 9,602,805 COMPREHENSIVE INCOME $ 14,349,094 $ 8,833,890 $ 27,720,638 $ 13,446,436 INCOME PER COMMON SHARE  basic $ INCOME PER COMMON SHARE  diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic 22,726,935 21,964,044 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 24,397,083 23,634,192 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED OCTOBER 31, 2 (Unaudited) For the Six Months Periods Ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 21,999,373 $ 9,640,910 Adjustments to reconcile net income to net cash provided by operating activities: Income from non-controlling interest 3,061,690 3,843,631 Depreciation and amortization 4,632,395 526,202 Amortization for deferred compensation - 19,000 Issuance of common stock for services 1,277,138 - Issuance of common stock for employee bonus - Amortization of service costs - 688,131 Gain on reduction of debt - Deferred tax asset - 154 Changes in assets and liabilities, net of businesses acquisitions: Accounts receivable (3,496,710) Prepaid and other current assets 7,204,621 Inventories (2,343,748) Other receivable (660,520) 1,694,524 Accounts payable 2,419,096 Accrued and other liabilities (422,040) 597,721 Customer deposit (1,303,040) 1,176,480 Taxes payable 4,778,676 348,333 Other payable (9,563,489) - Net cash provided by operating activities 29,336,441 11,935,376 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (8,240,277) (1,682,233) Acquisition of intangible assets - (306,460) Construction-in-progress (20,719,831) (7,976,029) Increase in investments - (264,132) Net cash (used in) provided by investing activities (28,960,108) (10,228,854) CASH FLOWS FROM FINANCING ACTIVITIES: Loan to associates - (183,281) Payment on bank loans (1,362,519) - Payment of Debt - (625,000) Payment to shareholder - (910,791) Proceeds from issuance of common stock - 5,543,790 Proceeds from warrant extension 50,000 - Warrants converted to common stock 2,069,750 750,000 Net cash provided by financing activities 757,231 4,574,718 Effect of exchange rate changes on cash and cash equivalents 873,861 (34,434) INCREASE IN CASH AND CASH EQUIVALENTS 2,007,425 6,246,806 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 7,327,369 5,098,711 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 9,334,794 $ 11,345,517 SUPPLEMENTAL NON CASH FLOW INFORMATION: INTEREST PAID $ 160,368 $ 33,302 INCOME TAX PAID $ 2,389,338 $ 1,167,398 The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2 NOTE 1. ORGANIZATION DESCRIPTION OF BUSINESS L & L Energy, Inc. (L&L and/or the Company) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Companys name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, and started its operations in 1995. Coal sales are generated entirely in China, from coal mining, clean coal washing, coking and coal wholesales operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, southwest China. As of July 31, 2010, the Company has three operating subsidiaries: KMC, which has coal wholesale operations and Ping Yi Coal Mine (mining operations PYC); two coal mining operations (DaPuAn Mine and SuTsong Mine) including DaPuAns coal washing operations (the 2 Mines or LLC); and L&L Yunnan Tianneng Industry Co. Ltd. (including Hong Xing coal washing and ZoneLin coking operations) (TNI). On August 1, 2009, the Company increased its ownership of the 2 Mines, from 60% to 80%. KMC acquired 100% equity of PYC on January 18, 2010 with an effective acquisition date of November 1, 2009. L&L formed a new subsidiary, TNI, in the Yunnan province, China, which owns 98% of controlling interest of TNI. Through TNI, L&L acquired 100% equity of ZoneLin Coal Coking Factory in China (ZoneLin) on February 3, 2010 with an effective acquisition date of November 1, 2009; and acquired 100% equity of SeZone County Hong Xing Coal Washing Factory (Hong Xing) on January 1, 2010 with an effective acquisition date of November 30, 2009. The Company acquired a controlling interest in Hon Shen Coal Co., Ltd. (HSC) in July 2009 and then disposed of HSC to Guangxi Luzhou Lifu Machinery Co. Limited in April 2010. BASIS OF PRESENTATION The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation . NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim financial information - The consolidated interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The results of operations for the three and six months ended October 31, 2010 may not necessarily be indicative of the results of operations which might be expected for the entire year. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in managements opinion , are necessary for fair presentation of the information contained herein. These financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30 , 2010. Principles of Consolidation -The fully consolidated financial statements include the accounts of the Company, and 100% ownership of KMC subsidiary including coal wholesale and PYC coal mine, 80% of operations of LLC 2 Mines including both coal mining and coal washing, and 98% of TNI (coal washing and coking operations). The Company fully consolidates 100% of the assets, liabilities of its subsidiaries and show the non-controlling interests owned by their respective owners as Non-Controlling Interests. The results of operations of the Companys subsidiaries less amounts attributable to non-controlling interest owners are net income attributable to the Company. All significant inter-company accounts and transactions are eliminated. 6 Use of Estimates - The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.In regards to Asset Retirement Obligations (AROs,) the revisions to estimated cash flows pertain to revisions in the estimated amount and timing of required reclamation activities throughout the lives of the respective mines and reflect changes in estimates of closure volumes, disturbed acreages and third-party unit costs as of October 31, 2010. We base these estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from managements estimates. Cash and Cash Equivalents - Cash and cash equivalent consist of cash on deposit with banks and cash on hand. The Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents, for cash flow statement purposes.Cash includes cash on hand and demand deposits in accounts maintained with state owned banks within the Peoples Republic of China (PRC) and with banks in the United States. The Company maintains balances at financial institutions which, from time to time, may exceed Federal Deposit Insurance Corporation insured limits for the banks located in the United States. Balances at financial institutions or state owned banks within the PRC are not insured and amounted to $8,831,833 and $2,428,509 at October 31, 2010 and April 30, 2010, respectively. As of October 31, 2010 and April 30, 2010, the Company had deposits in excess of federally insured limits totaling $54,779 and $2,529,565, respectively, in the U.S. Banks. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. Revenue Recognition - In accordance with Accounting Standard Codification ASC 605, Revenue Recognition, we recognize revenue when all of the following four criteria are met: Persuasive evidence of an arrangement exists Delivery has occurred The sales price is fixed or determinable Collection is reasonably assured Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. Accounts receivable - The Companys policy is to maintain reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of October 31, 2010 and April 30, 2010, the Company determined that no reserve for accounts receivable was necessary. Inventories - Materials and supplies and coal inventory are valued at the lower of average cost or market. Raw coal represents coal stockpiles that may be sold in current condition or may be further processed prior to shipment to a customer. Coal inventory costs include labor, supplies, equipment, operating overhead and other related costs. Non-controlling Interest - In 2009, the Company purchased 60% interests in 2 Mines and subsequently increased the ownership to 80% during 2010. Certain amounts presented for prior periods previously designated as minority interest have been reclassified to conform to the current year presentation. Effective January1, 2009, the Company adopted Financial Accounting Standards (FASB) Accounting Standards Codification (ASC) Topic 810, Consolidation , which established new standards governing the accounting for and reporting of noncontrolling interests (NCI) in partially owned consolidated subsidiaries and the loss of control of subsidiaries. Certain provisions of this standard indicate, among other things, that NCI (previously referred to as minority interests) be treated as a separate component of equity, not as a liability (as was previously the case), that increases and decreases in the parents ownership interest that leave control intact be treated as equity transactions rather than as step acquisitions or dilution gains or losses, and that losses of a partially owned consolidated subsidiary be allocated to the NCI even when such allocation might result in a deficit balance. This standard also required changes to certain presentation and disclosure requirements. The provisions of the standard were applied to all NCI prospectively, except for the presentation and disclosure requirements, which were applied retrospectively to all periods presented. As a result, upon adoption, the Company retroactively reclassified the Minority interest balance previously included in the Other liabilities section of the consolidated balance sheets to a new component of equity with respect to NCI in consolidated subsidiaries. The adoption also impacted certain captions previously used on the consolidated statements of income and other comprehensive income, largely identifying net income including NCI and net income attributable to the Company. 7 The net income (loss) attributed to the NCI has been separately designated in the accompanying statements of income and other comprehensive income. Losses attributable to the NCI in a subsidiary may exceed the NCIs interests in the subsidiarys equity. The excess attributable to the NCI is attributed to those interests. The NCI shall continue to be attributed its share of losses even if that attribution results in a deficit NCI balance. Foreign Currency Translation - The accounts of the Companys Chinese subsidiaries are maintained in the RMB and the accounts of the U.S. parent company are maintained in the USD. The accounts of the Chinese subsidiaries were translated into USD in accordance with ASC Topic 830, Foreign Currency Matters , with the RMB as the functional currency for the Chinese subsidiaries. According to ASC 830, all assets and liabilities were translated at the exchange rate on the balance sheet date, stockholders equity is translated at historical rates and statement of income items are translated at the weighted average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with ASC Topic 220, Comprehensive Income . Gains and losses resulting from the translations of foreign currency transactions and balances are reflected in the statements of income. Asset Retirement Cost and Obligation - Asset retirement costs are accounted for in accordance with ASC Topic 410-20, Asset Retirement Obligations . Pursuant to ASC 410-20, the Company recognizes the fair value of the liability for an asset retirement obligation, which is recorded in the period in which it is incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The fair value of the liability is estimated using projected discounted cash flows. In subsequent periods, the retirement obligation is accreted to its future value, which is the estimate of the obligation at the asset retirement date. The liability is accreted to its present value each period, and the capitalized cost is depreciated or depleted over the useful lives of the respective assets. If the liability is settled for an amount other than the recorded amount, a gain or loss would be recognized at such time. The Company reviews the asset retirement obligation at least annually and makes necessary adjustments for permitted changes as granted by government authorities and for revisions of estimates of the amount and timing of costs. In regards to Asset Retirement Obligations (AROs,) the revisions to estimated cash flows pertain to revisions in the estimated amount and timing of required reclamation activities throughout the lives of the respective mines and reflect changes in estimates of closure volumes, disturbed acreages and third-party unit costs as of October 31, 2010. We base these estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from managements estimates. Property, Plant, Equipment, and Mine Development - Property, plant equipment and mine development are stated at cost, less accumulated depreciation. Costs of mine development, expansion of the capacity of or extending the life of the Companys mines are capitalized and principally amortized using the units-of-production method over the actual tons of coals produced directly. Mobile mining equipment and other fixed assets are stated at cost and depreciated on a straight-line basis over their estimated useful lives. Leasehold improvements are amortized over their estimated useful lives or the term of the lease, whichever is shorter. Major repairs and betterments that significantly extend original useful lives or improve productivity are capitalized and depreciated over the period benefited. Maintenance and repairs are generally expensed as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Building, mining structure, and plant are related to our coal mining related operations. The mining structure includes the main and auxiliary mine shafts, underground tunnels, and other integrant mining infrastructure. Depreciation for the mine shafts is provided to write off the cost of the mining structure using the units of production method based on proven reserves. 8 The estimated useful lives for each category of the fixed assets are as follows: Building, Mining Structure and Plant 20 to 25 Years Motor Vehicles and Equipment 5 Years Machinery 10 to 12.5 Years Construction-in-progress - Construction-in-progress consists of amounts expended for mine construction. Once building construction is completed, the cost accumulated in construction-in-progress is transferred to property, plant, equipment and mine development. Impairment of Long-Lived Assets - The Company applies the provisions of ASC Topic 360,  Property, Plant, and Equipment  which addresses financial accounting and reporting for the impairment or disposal of long-lived assets. The Company evaluates the recoverability of its long-lived assets if circumstances indicate impairment may have occurred. This analysis is performed by comparing the respective carrying values of the assets to the current and expected future cash flows, on an undiscounted basis, to be generated from such assets. ASC 360 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair values are reduced for the cost of disposal. Based on its review, the Company believes that as of October 31, 2010 and April 30, 2010, there was no impairment of its long-lived assets. Intangible Assets - The Company applies Accounting Standards Codification (ASC) Topic 350, Intangibles - Goodwill and Other Intangible Assets , to record goodwill and intangible assets. In accordance with ASC 350, certain intangible assets are to be assessed periodically for impairment using fair value measurement techniques. Goodwill is tested for impairment on an annual basis as of the end of the Company's fiscal year, or more frequently when impairment indicators arise. The Company evaluates the recoverability of intangible assets periodically and takes into account events and circumstances which indicate that impairment exists. The Company believes that as of October 31, 2010 and April 30, 2010, there was no impairment of its goodwill. Income Taxes - The Company utilizes the asset and liability method of accounting for income taxes, under which deferred taxes are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using tax rates expected to be in effect during the years in which the basis differences reverse. A valuation allowance is recorded when it is more likely than not that some of the deferred tax assets will not be realized. GAAP also requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. As of October 31, 2010, income tax positions must meet a more-likely-than-not recognition threshold to be recognized. A tax position is recognized as a benefit only if it is more likely than not that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the more likely than not test, no tax benefit is recorded. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. No material deferred tax amounts were recorded at October 31, 2010 and April 30, 2010, respectively. GAAP also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. The charge for taxation is based on the results for the reporting period as adjusted for items, which are non-assessable or disallowed. It is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. The Companys operating subsidiaries located in PRC are subject to PRC income tax. The new Chinese Enterprise Income Tax (EIT) law was effective on January 1, 2008. Under the new Income Tax Laws of PRC, a company is generally subject to income tax at an effective rate of 25% on income reported in the statutory financial statements after appropriated tax adjustments. The statutory rate is 3% and 5% for entity LLC and TNI respectively since they are owned in the form of partnerships. 9 Stock-Based Compensation - The Company records stock-based compensation in accordance with ASC Topic 718, Compensation  Stock Compensation . ASC 718 requires companies to measure compensation cost for stock-based employee compensation at fair value at the grant date and recognize the expense over the employees requisite service period by using the Black-Scholes option pricing model, . Under ASC 718, the Companys volatility is based on the historical volatility of the Companys stock or the expected volatility of similar companies. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Fair Value Measurements - For certain of the Companys financial instruments, including cash and cash equivalents, accounts receivable, other receivable, accounts payable and other payables, the carrying amounts approximate their fair values due to their short maturities. In addition, the Company has long-term debt with financial institutions. The carrying amounts of the line of credit and other long-term liabilities approximate their fair values based on current rates of interest for instruments with similar characteristics. ASC Topic 820,  Fair Value Measurements and Disclosures , requires disclosure of the fair value of financial instruments held by the Company. ASC 825, Financial Instruments, defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables, certain other current assets and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company did not identify any other non-recurring assets and liabilities that are required to be presented in the consolidated balance sheets at fair value in accordance with ASC 825. Earnings Per Common Share - Earnings per share is calculated in accordance with the ASC Topic 260, Earnings Per Share . Basic earnings per share is calculated dividing income available to common stockholders by the weighted average number of common shares outstanding. Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options and warrants were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, warrants and options are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Concentration of Risk - For the three and six months ended October 31, 2010, we had two major customers who purchased 26% of the Companys total sales and represented $14,894,662 or 26% of accounts receivable. In addition, we had one major supplier provided 17% of our total purchases. This supplier represents $6,643,796 or 16% of the accounts payable. Advertising Costs - The Company expenses the cost of advertising as incurred or, as appropriate, the first time the advertising takes place.Advertising costs for the three and six months ended October 31, 2010, 2009 were not significant. 10 Statement of Cash Flows - In accordance with ASC Topic 230  Statement of Cash Flows , cash flows from the Companys operations are calculated based upon the local currencies using the average translation rates. As a result, amounts related to assets and liabilities reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Reclassification - Certain reclassifications have been made to the fiscal 2010 and 2009 consolidated financial statements to conform to the fiscal 2011 consolidated financial statement presentation. These reclassifications had no effect on net loss or cash flows as previously reported. New accounting pronouncements In January2010, the FASB issued Accounting Standards Update No.2010-06 (ASU 2010-06), Fair Value Measurements and Disclosures which amends ASC Topic 820, adding new requirements for disclosures for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements and clarification of existing fair value disclosures. ASU 2010-06 is effective for interim and annual periods beginning after December15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal year beginning after December15, 2010 (the Companys fiscal year 2011); early adoption is permitted. The Company is currently evaluating the impact of adopting ASU -2010-06 on its financial statements. In July 2010, the FASB issued Accounting Standards Update (ASU) No.2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. ASU No.2010-20 amends the guidance with ASC Topic 310, Receivables to facilitate financial statement users evaluation of (1)the nature of credit risk inherent in the entitys portfolio of financing receivables; (2)how that risk is analyzed and assessed in arriving at the allowance for credit losses; and (3)the changes and reasons for those changes in the allowance for credit losses. The amendments in ASU No.2010-20 also require an entity to provide additional disclosures such as a rollforward schedule of the allowance for credit losses on a portfolio segment basis, credit quality indicators of financing receivables and the aging of past due financing receivables. The Company is required to adopt ASU No.2010-20 as of December15, 2010 and is currently evaluating the impact the new disclosure requirements will have on its financials statements and notes NOTE 3. RISKS AND UNCERTAINTIES Cash includes cash on hand and demand deposits in accounts maintained with state owned banks within the Peoples Republic of China (PRC) and with banks in the United States. Balances at financial institutions or state owned banks within the PRC are not insured and amounted to $8,831,833 and $2,428,509 at October 31, 2010 and April 30, 2010, respectively. As of October 31, 2010 and April 30, 2010, the Company had deposits in excess of federally insured limits totaling $54,779 and $2,529,565, respectively, in U.S. Banks. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. NOTE 4. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets as of October 31, 2010 and April 30, 2010 consist of: Description October 31, 2010 April 30, 2010 Advances to suppliers $14,211,177 $ 11,327,289 Bill receivable - Advanced to employees Other Total $15,355,908 $ 22,670,529 11 NOTE 5. OTHER RECEIVABLES Other receivables consist of the following: Description October 31, 2010 April 30, 2010 Short term loans to business associates $ 6,608,247 HSC receivable Other - Total $8,616,589 $ 7,956,069 NOTE 6. INVENTORIES Inventories are primarily related to coal located at KMC, 2 Mines, PYC and TNI. Inventories consist of the following: Description October 31, 2010 April 30, 2010 Raw Coal $ 6,717,699 $ 9,054,714 Coke Coal 213,651 395,233 Fine Coal 5,017,501 155,156 Total $ 11,948,851 $ 9,605,103 NOTE 7. PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT Property, plant, equipment and mine development consist of the following: Description October 31, 2010 April 30, 2010 Mine development $ 26,604,517 $ 21,098,410 Mineral rights 4,330,020 3,832,288 Building and improvements 9,595,914 2,025,661 Machinery and equipment 18,553,903 12,872,896 59,084,354 39,829,255 Accumulated depreciation (6,832,733) (2,442,061) Property, Plant and Equipment, net $ 52,251,621 $ 37,387,194 Depreciation expense was $1,693,132 and $4,390,672 for the three and six months ended October 31, 2010, respectively. Depreciation expense was $451,092 and $1,219,206 for the three and six months ended October 31, 2009, respectively. We have reclassified Mineral Rights as Property, Plant, Equipment and Mine Development. Mineral Rights were disclosed as Intangible Assets in prior financial statements. We amortize our mining rights using the units-of-production basis in fiscal year 2010. Mineral rights represent the exclusive right, granted by the Chinese government, to operate the 2 Mines and PYC. The rights were acquired in the first quarter of 2008 as a result of the acquisition of the 2 Mines on May 1, 2008 and on November 1, 2009, respectively. The Company has elected to use unit-of-production method to amortize its mineral rights 12 NOTE 8. CONSTRUCTION IN PROGRESS Construction in progress includes mine development, ventilation and electrical system improvements for the PYC mine and the two coal mines, building of staff quarters, and beginning construction of a sewage treatment system and road expansion for the washing facilities. Construction in progress was $ 27,713,441and $ 17,211,093 as of October 31, 2010 and April 30, 2010, respectively. NOTE 9. INTANGIBLE ASSETS Amortization expense was $141,941 and zero for the three months ended October 31, 2010 and 2009, respectively. Intangible assets consist of the following: Description October31, 2010 April 30, 2010 Customer relationship $ $ Technology Goodwill Accumulated amortization $ $ We have reclassified Mineral Rights to Property, Plant, Equipment and Mine Development. Mineral Rights were disclosed as Intangible Assets in prior financial statements . NOTE 10. ASSET RETIREMENT OBLIGATION With respect to the 2 mines, Yunnan Province government authority established 3 RMB per extracted ton for natural resource surcharge for mine clean up. The Company expects to extract approximately ten million tons of coal over the remaining forty years of mining rights. The interest rate used in the net present value calculation is 8%. As for the Ping Yi Mine, Gui Zhou Province government established 2 RMB per extracted ton for natural resource surcharge for mine clean up. The Company expects to extract approximately 13.5 million tons of coal over the remaining fifty years of mining rights. The interest rate used in the net present value calculation is 8%. The following is a summary of the change in the carrying amount of the asset retirement obligation as of October, 31, 2010 and the year ended April 30, 2010. October 31, 2010 April 30, 2010 Beginning balance at May 1 $ $ - Liabilities incurred during the period - Increase in estimated costs 693,982 - Liabilities settled during the period - - Accretion of interest 37 $ $ NOTE 11. OTHER PAYABLES Other Payables consist of the following: Description October 31, 2010 April 30, 2010 Payable to previous owners of ZoneLin (less non-current) $ 200,000 $ 200,000 Payable to previous owners of Ping Ying Coal Mine 433,670 Payable to business associates (1) 9,098,023 Others (1) 5,613,227 Total current other payables 15,344,920 Payable to previous owners of ZoneLin (non-current) (2) 800,000 Other non-current - - $ 6,581, $ 16,144,920 13 Total Other Payables was $16.1 million as of 4/30/2010. None of these payables bear interest and are not collateralized by any assets of the Company. $7.4 million was a temporary interest free loan from a business partner, which was repaid in the first quarter ended 7/31/2010. $1.4 million are part of the considerations to the non-controlling interest owners of the coal mines acquired during FY 2010, which will be paid according to the terms of the acquisition. The other $2.2 million are for miscellaneous payment of fees related to maintenance, safety, employee training for security and environmental. Payments are short-term, it will be settled before 12/2010. Four annual installments will be paid. NOTE 12. INCOME TAX PAYABLE Incomes tax payable balance was $ 15,165,941 and $ 10,387,265 as of October 31, 2010 and April 30, 2010, respectively. Taxes payable consist of the following: Description October 31, 2010 April 30, 2010 VAT payable $ $ 5,109,967 Income tax payable 3,878,426 Other taxes payable 1,398,872 $ $ 10,387,265 NOTE 13. INCOME TAXES The Companys main operations are located in China. The Company is subject to corporate income taxes primarily in two taxing jurisdictions, China, and the United States of America. The income of the Company is mainly generated via its 2 Mines , KMC, and TNI which are foreign entities located in China. The Company incurs tax liability for the coal operations charged at 25% of net profit. As the 2 Mines (DaPuAn Mine and SuTsong Mine) are in a heavily regulated resource business in China, and HongXing and ZoneLin are in a form of proprietorship (are not incorporated as a corporation), thus the tax rate of 3% and 5% of total revenue proceeds is applied to 2 Mines and TNI respectively, subject to provisional adjustments when the coal sale changes. As no cash or funds were repatriated from China to the U.S., the Companys income was not subject to the U.S. federal taxation, under subpart F, income from controlled foreign company, of the U.S. Internal Revenue Code. The Companys income tax liability for the period ended October 31, 2010 and April 30, 2010 was $8,710,438 and $3,878,426, respectively. These tax payables to Chinese local governments can be postponed temporarily as we are a U.S. company bringing in U.S. management skills and investing capital to increase coal production and safety standards, beneficial to the Chinese local communities. According to Chinese law, a new joint venture located in the western part of China may benefit under the Go-West policy to enjoy a special Chinese tax rebates from the government, thus there is a high probability that the 2 Mines, KMC and TNI tax liability payments may be delayed or mitigated. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Income and Comprehensive Income: 14 The significant component for income taxes is described for both US and PRC operation as of October 31, 2010 and April 30, 2010 are described below. a) United States of America As of October 31, 2010, the Company in the United States had $11,119,241 in net operating loss carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward twenty years. The deferred tax assets as of October 31, 2010 consist mainly of net operating loss carry forwards. Due to the uncertainty of the realization of the related deferred tax assets of $904,579 a reserve equal to the amount of deferred income taxes has been established at October 31, 2010. The Company has provided 100% valuation allowance to the deferred tax assets as of October 31, 2010. b) Peoples Republic of China (PRC) Pursuant to the PRC Income Tax Laws, the Company's subsidiaries are generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25% for KMC. The LLC and TNI entities are owned in the form of partnerships, thus, the statutory rate is 3% and 5% respectively. Tax Rate Reconciliation Substantially all of the Companys income before income taxes and related tax expense are from PRC sources. Actual income tax benefit reported in the consolidated statements of operations and comprehensive income differ from the amounts computed by applying the US statutory income tax rate of 34% to income before income taxes for the three and six months ended October 31, 2010 and 2009 for the following reasons: For the three month period ended October 31, For the six month period ended October 31, Consolidated pretax income $ 14,734,555 $ 9,648,654 $ 29,250,568 $ 14,681,939 Expected income tax expense 5,009,749 3,280,542 9,945,193 4,981,659 Difference between statutory rate and foreign effective tax rate (3,966,767) (2,689,112) (7,432,757) Change in valuation allowance 963,224 223,334 1,677,071 411,691 Actual tax expense $ 2,006,205 $ 814,764 $ 4,189,505 $ 1,167,398 Consolidated effective tax rate 14% 8% 14% 8% NOTE 14. ADVANCES TO SUPPLIERS Cash advances are typically made to coal suppliers to guarantee a certain delivery of coal to us at a specified time and price. Since the demand for coal is high, we set up agreements with these suppliers, with cash deposits, to ensure a constant supply of coal to our washing and coking facilities. Advanced to suppliers amounted to $14,211,177 as compared to $11,327,289 as of October 31, 2010 and April 30, 2010 respectively. 15 NOTE 15. BANK LOANS During the third quarter of 2009, as part of the acquisitions of TNI and PYC, the Company assumed two loan agreements with banks in China. The first loan with TNI was for RMB 14,300,000 or approximately $1,951,000. This loan carried an interest rate of 5.4% per annum and matures on December 23, 2011. The second loan with PYC was for RMB 15,000,000 or approximately $2,196,000. The loan carries an interest rate of 9.7% per annum and matures on February 26, 2011. Both loans are unsecured. Total bank loan balance is $2,784,431 and $4,146,950 as of October 31, 2010 and April 30, 2010, respectively. Interest expense recognized on the loan was $100,928 and $171,468 for the three and six months ended October 31, 2010, respectively.Interest expense recognized on the loan was $29,704 and $33,032 for the three and six months ended October 31, 2009. NOTE 16. RELATED PARTY TRANSACTIONS The Company loan money to various entities that have non-controlling interest with us. These loans are notes receivable, secured by assets and machinery of the various mines or businesses and are for the establishment of good business practice and long term relationships with these non-controlling interest owners.Because the borrowers under the notes have businesses in which we have an interest, we believe the borrowers are considered as related parties Total amount of the related party transaction is approximately $7 million as of October 31, 2010 which is tabled below. While in the prior year, as of October 31, 2009, total related party transaction amounted to approximately $1.9 million, which is an advance of $1.9 million to a KMC manager for the development of the Tian-Ri Coal Mine. Borrowers USD Maturity Collateralized by Associates to DaPuAn Coal Mine $ 924,877 May 1, 2015 Mine Assets Lieurkong Machinery May 1, 2015 Machinery Kunming Kemandi Technology Dev. Co LTD May 1, 2015 Machinery Associates to Tian Ri Coal Mine May 1, 2015 Machinery Associates to SuTsong Coal Mine 2,492,400 May 1, 2015 Mining Equipment Yunnan Tinnan Co. Ltd. May 1, 2015 Mine Assets $ 7,107,929 NOTE 17. STOCKHOLDERS EQUITY For the three and six months ended October 31, 2010, 44,813 and 329,691 shares of our common stock were issued, respectively, with a value of $430,546 and $2,599,702, respectively. The Board of Directors approved to issue shares in respect to the services provided by Dickson Lee, our CEO and Chairman of the Board, and Clayton Fong, our Executive Vice President of Operations, during the 2010 fiscal year. As of October 31, 2010, the Company issued 111,276 shares to Dickson Lee and 81,317 shares to Clayton Fong, with the share value of $811,200 and $592,800, respectively. For the three and six months ended October 31, 2010, 218,750 and 868,750 warrants were exercised at average exercise price of $2.80 and $3.22, respectively, for cash proceeds of $0.6 million and $ 2.1 million, respectively. 16 Units Weight Average Exercise Price Outstanding at April 30, 2010 3,385,329 Issued - Exercised (1,009,555) Cancelled - Expired - Outstanding at July 31, 2010 2,375,774 Issued - Exercised (218,750) Cancelled - Expired - Outstanding at October 31, 2010 2,157,024 NOTE 18. NON-CONTROLLING INTEREST As described in Note 1 to the consolidated financial statements, the Company has the majority controlling interest of L&L Coal Partners (2 coal mining operations) and TNI. During the fiscal year 2010, the Company increased its ownership interest in L&L Coal Partners to 80% from 60% in April 2009. The equity related to non-controlling interest as of October 31, 2010 represent 20% third party interest in L&L Coal Partners and 2% third party interests in TNI. Included below is a schedule of changes in ownerships interest as of October 31, 2010 and April 30, 2010: October 31, 2010 April 30, 2010 Beginning balance $ 12,594,293 $ 12,731,987 Non-controlling interest related to acquisitions - 995,305 Net income related to non-controlling interest 7,040,555 Increase in controlling interest - (7,760,824) Non-controlling interest related to disposal - (412,730) Ending balance $ 15,655,983 $ 12,594,293 17 NOTE 19. EARNINGS PER SHARE The Company only has common shares and warrants issued and outstanding as of October 31, 2010. Under the treasury stock method of earnings per share, the Company computed the diluted earnings per share, as if all issued warrants were converted to common stock, and cash proceeds were used to buy back common stock. For the Three Months Ended October 31 For the Six Months Ended October 31 Net income $ $ Number of Shares Per Share - Basic $ $ Effect of dilutive shares $ $ Number of dilutive shares Per Share - Diluted $ $ NOTE 20. COMMITMENTS AND CONTINGENCIES Operating Leases The Company has two operating leases for the Seattle office and the GuangZhou office. Both are non-cancelable leases, expiring in January 2011 and November 2011, respectively.The non-cancelable operating lease agreements require that the Company pays certain operating expenses, including management fees to the leased premises. The future minimum rental payments in less than a year and in greater than a year are $76,800 and $19,558, respectively. Commitments The PRC adopted extensive environmental laws and regulations that affect the operations of the coal mining industry. The outcome of environmental liabilities under proposed or future environmental legislation cannot be reasonably estimated at present, and could be material. Under existing legislation, however, Company management believes that there are no probable liabilities that will have a material adverse effect on the financial position of the Company. The Companys operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Companys results may be adversely affected by changes in the governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversions and remittance abroad, and rates and methods of taxation, among other things. The majority of the Company sales, purchases and expense transactions are denominated in RMB and most of the Companys assets and liabilities are also denominated in RMB. The RMB is not freely convertible into foreign currencies under the current law. In China, foreign exchange transactions are required by law to be transacted only by authorized financial institutions. Remittances in currencies other than RMB may require certain supporting documentation in order to affect the remittance . NOTE 21. STOCK INCENTIVE PLAN On September 9, 2010, our Board of Directors adopted the 2010 Stock Incentive Plan (the 2010 Plan), which was approved by our shareholders at our annual meeting of the shareholders held on the same date. The 2010 Plan authorizes the Board of Directors or one or more of its members to grant options to eligible individuals to purchase shares of common stock our Company to eligible individuals.Eligible individuals may be employees, non-employee members of the Board or the board of directors of any Parent or Subsidiary, and consultants who provide valuable service to us or our Parent or Subsidiary. Options to purchase Common Stock may be incentive stock options, stock units, stock appreciation rights or non-statutory stock options as determined by the Board of Directors or its delegate. 4,200,000 shares of Common Stock were reserved for issuance. 18 Each option agreement specifies the term as to when the option is to become exercisable. Standard options vest at a rate of at least 20% of the underlying shares per year over five years and have a maximum term of 10 years. However, in no event shall an incentive stock option granted to a 10% or greater stockholder be granted at an exercise price less than 110% of the fair market value of the stock on the date of grant. As of October 31, 2010, there was no options granted from the 2010 Plan. NOTE 22. SEGMENT INFORMATION The Company reports its operations primarily through the following reportable operating segments: coal mining, coal wholesaling, coking coal washing revenue. The Companys chief operating decision maker uses operating income as the primary measure of segment profit and loss. For the Three Months Periods Ended October 31, For the Six Months Periods Ended October 31, Total Revenues (including intersegment sales) Coal mining revenue $ 18,611,726 $ 12,411,611 $ 37,237,308 $ 19,258,128 Coal wholesale revenue 5,518,334 3,732,913 10,569,937 8,072,148 Coking revenue 7,748,931 349,488 14,767,336 349,488 Coal washing revenue 32,193,233 7,988,664 61,155,958 9,547,961 $ 64,072,224 $ 24,482,676 $ 123,730,539 $ 37,227,725 Intersegment revenues Coal mining revenue $ 6,654,538 $ - $ 10,982,914 $ - Coal wholesale revenue - Coking revenue - Coal washing revenue - $ 6,654,538 $ - $ 10,982,914 $ - Net revenues Coal mining revenue $ 18,611,726 $ 12,411,611 $ 37,237,308 $ 19,258,128 Coal wholesale revenue 5,518,334 3,732,913 10,569,937 8,072,148 Coking revenue 7,748,931 349,488 14,767,336 349,488 Coal washing revenue 32,193,233 7,988,664 61,155,958 9,547,961 Less intersegment revenues (6,654,538) - - $ 57,417,686 $ 24,482,676 $ 112,747,625 $ 37,227,725 Net income attributable to L&L Coal mining $ 9,372,992 $ 6,694,140 $ 18,640,901 $ 9,490,535 Coal wholesale 325,352 417,679 865,808 698,068 Coking 1,015,112 24,591 1,821,293 24,591 Coal washing 3,156,595 467,235 5,580,120 638,570 Parent Company (656,864) (1,210,854) $ 11,060,858 $ 6,946,781 $ 21,999,373 $ 9,640,910 Depreciation expense Coal mining $ 1,030,645 $ 295,917 $ 2,783,380 $ 772,401 Coal wholesale 140,500 63,815 234,482 69,617 Coking 101,723 21,208 650,590 21,208 Coal washing 281,894 39,385 510,644 280,374 Parent Company 138,370 30,767 314,040 75,635 $ 1,693,132 $ 451,092 $ 4,493,135 $ 1,219,235 Total assets Coal mining $ 113,207,078 $ 50,222,892 $ 113,207,078 $ 50,222,892 Coal wholesale 15,432,694 10,830,639 15,432,694 10,830,639 Coking 11,173,377 3,599,324 11,173,377 3,599,324 Coal washing 30,963,475 6,684,459 30,963,475 6,684,459 Parent Company (intercompany) (15,198,742) 5,221,707 5,221,707 $ 155,577,880 $ 76,559,021 $ 155,577,880 $ 76,559,020 19 NOTE 23. SUBSEQUENT EVENTS On November 23, 2010 the Company entered into an agreement to provide a bridge loan of up to $3 million to Bowie Resources, LLC, which owns and operates the Bowie Mine, a Colorado-based coal mine (Bowie). The loan carries an interest rate of 9% per annum, and the Company was granted an option to acquire up to 9% of the fully-diluted equity interest in Bowie for nominal consideration, subject to certain conditions. Additionally, the Company holds co-senior status with Bowies only other secured creditor, GE Energy Financial Services. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words estimate, anticipate, believe, expect, or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions Risk Factors and in the Companys other filings with the U.S. Securities and Exchange Commission (SEC). These risks and uncertainties could cause the Companys actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. 20 Although forward-looking statements in this Quarterly Report on Form 10-Q reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading Risk Factors in Item 1A, as well as those discussed elsewhere in this Quarterly Report. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Quarterly Report. We file reports with the SEC. You can read and copy any materials we file with the SEC at the SECs Public Reference Room, 100 F. Street, NE, Washington, D.C. 20549 on official business days during the hours of 10 a.m. to 3 p.m. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including the Company. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Quarterly Report. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Quarterly Report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. When we use the terms "we," "us," "our," "L & L," and "the Company," we mean L & L ENERGY, INC. a Nevada corporation, and its subsidiaries. Overview We currently operate three mines, two coal washing facilities, one coking and one coal wholesale operation in China. Although China has substantial coal resources, the industry is fragmented and inefficient including many small companies who lack economies of scale to maximize capacity. Chinas mining companies have been unable to produce enough coal to meet Chinas growing coal demand, and as a result, the government has implemented a policy of consolidation to increase capacity and improve efficiency and safety. We acquire small mines that lack the capital and management expertise to expand to the 300,000 tons a year minimum production required. We have successfully integrated and expanded three mines, all of which are well on their way to meeting the 300,000 tons a year minimum. We are confident that our acquisition strategy policy will continue and create more acquisition opportunities for us. Currently 70% of Chinas energy is produced from coal resulting in China consuming over 40% of the worlds coal. It is estimated that demand will continue to increase for several decades, thus producing a favorable business environment for ongoing operations. We plan to continue leveraging on our in-China experience, U.S. management skills, and U.S. accounting knowledge to become a leading coal energy company in the coal-rich Yunnan and Guizhou Provinces. We plan to expand our coal business two ways: first, through expansion of existing operations in accordance with the consolidation policy, and second, through continued acquisitions of operations that lack the capital and management skills to expand to meet the minimum capacity required by the government. Our operations are located in inland China, which is being developed at a faster rate than the coastal areas that have historically received most of the governments focus. We expect this development to expand the demand for our coal. We believe that Chinas safety and environmental regulations will continue to become more onerous and will raise the barriers to entry in the coal industry. We expect coal prices to continue to rise in calendar year 2011. Plan of Operations We engaged in and currently generate revenue from our coal mining, clean coal washing, coal consolidation, coking and wholesaling businesses in China, the world largest coal consuming nation. Despite China having substantial coal resources, due to a lack of organizational skills of the coal industry among other factors, Chinas mining companies cannot produce enough coal to meet Chinas domestic demand for coal. As the Chinese economy continues with its GDP growth at an estimated 8% in 2010 focusing on domestic consumption, we plan to continue to leverage on our fifteen years of in-country experience, U.S. management skills, and U.S. accounting knowledge to become a leading coal energy company not only in Yunnan Province, but also in Guangdong Province. We plan to expand our coal business by expanding upon our existing operations, and by acquiring other existing profit making coal companies following Chinas oligopoly policy that is aimed to eliminate small, inefficient coal mines and to favor efficient operations. We were able to continue increasing our operations during the current quarter ended on October 31, 2010. We plan to invite qualified U.S. mining executives and strategic partners to join in our management team and to facilitate its vertical integration in the coal industry. When we reach a certain size, we plan to gradually leverage on the vast U.S. coal (energy) resources to diversify our operational risks and to increase revenue. 21 Results of Operations Three Months Ended October 31, Six Months Ended October 31, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ 100% $ 100% $ 100% $ 100% Cost of revenue 66% 48% 66% 50% Gross profit 34% 52% 34% 50% Selling general & administrative 8% 14% 8% 13% Interest income (expense) 0% 0% 0% 0% Other income (expense) 1% 2% 0% 2% Provision for income taxes 3% 3% 4% 3% Non-controlling interest 3% 8% 3% 10% Net income attributable to L&L $ 19% $ 28% $ 20% $ 26% The following table presents our operating results as a percentage of our revenues for the periods indicated: Revenue The following table presents revenues by operating segment: Three Months Ended Increase (Decrease) Six Months Ended Increase (Decrease) Oct 31, to Revenues Oct 31, to Revenues $ % $ % Coal Mining $ $ $ -4% $ $ $ 36% Coal Whole Sale 48% 31% Coal Washing 349,488 2117% 4125% Coal Coking 7,988,664 303% 541% Net Revenues $ $ $ 135% $ $ $ 203% 22 In this quarter, our total revenue jumped from $24.5 million to $57.4 million compare to last year, approximately 135% growth. This is due to our acquisition decision. During the three months ended October 31, 2010, our coal mining net sale decreased by $436,423, approximately 4% decrease compared to the three months ended October 31, 2009. This sales decrease was mainly due to increase in intersegment sales from Ping Yi mine to its washing facility. Total intersegment sale was $6.6 million, which was eliminated from our mining revenue. Coal wholesale went up by 48% due to higher coal price and increase volume this year. Coal washing revenue went up sharply in 2010 because we acquired HongXing Coal Washing Facility and established of Ping Yi Coal Washing Plant. Coal Coking revenue increase because we acquired ZoneLin Coal coking facility in 2010 with production capacity of 150,000 tons annually. Gross Profit Our gross profit went down from 52% to 34% for the period due to two factors. First, expansion into washing and coking are lower margin businesses, but vertical integration increases the overall value of the business and adds stability to the supply chain. Second, expansion of capacity and increases in safety standards on new acquisitions require up front investments. Selling general & administrative After many merger and acquisition in past quarters, we are able to cut cost and enable us to use resources much more efficiently, as result of these our selling general & administrative expense went down from 14% to 8% as a percentage of our revenues for the period. Provision for income taxes Three Months Ended Oct 31, Six Months Ended Oct 31, Net income before income taxes 29,250,568 14,651,939 Provision for income taxes 4,189,505 1,167,398 Effective tax rate 13.62% 8.44% 14.32% 7.97% Our provision for income taxes increased from the three months ended October31, 2010 to the three months ended October31, 2009, primarily as a result of increases net income and increase effective tax rate. Our effective tax rate increase from the three months ended October31, 2009 to the three months ended October31, 2010, primarily because our organization structure was operated under sole-proprietor that is subject to a lower tax rate, now our organization structure had been change to corporate level that is subject to a higher tax rate. Net Income Attributable to Common Stockholders The following table presents net income attributable to common stockholders: 23 Three Months Ended Oct 31, Increase (Decrease) to Income Six Months Ended Oct 31, Increase (Decrease) to Income 2010 2009 $ % 2010 2009 $ % Net income 12,728,350 8,833,890 3,894,460 44.1% 25,061,062 13,484,541 11,576,521 85.9% Less: Net income attributable to non-controlling interests 1,667,492 1,887,109 (219,617) -11.6% 3,061,690 3,843,631 (781,941) -20.3% Net income attributable to Common shareholders 11,060,858 6,946,781 4,114,077 59.2% 21,999,373 9,640,910 12,358,463 128.2% Our net income attributable to non-controlling interest was $219,617 lower than prior year due to increase controlling interest and disposition in prior year.
